Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.5 PRIVATE AND CONFIDENTIAL April 30, 2007 VIA E-MAIL Gregg Lemkau Managing Director Goldman, Sachs & Co. 85 Broad Street New York, NY 10004 Dear Gregg: Reference is made to the letter addressed to your attention dated April 29, 2007 from Fillmore Capital Partners, LLC on behalf of certain of its affiliates (Fillmore) regarding Fillmores proposal to acquire Genesis HealthCare Corporation (the Proposed Letter). The Proposed Letter is hereby amended to provide that our proposal will remain in effect until 5:00 p.m. (EDT) on May 7, 2007. Sincerely, /s/ Ronald E. Silva Ronald E. Silva President and Chief Executive Officer Fillmore Capital Partners, LLC FILLMORE CAPITAL PARTNERS FOUR EMBARCADERO CENTER SUITE -834-1-834-1475
